Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00602-CR

                                         Eddy Lee KIRKSEY,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 17-1434-CR-C
                               Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 3, 2018

DISMISSED

           Appellant, Eddie Lee Kirksey, entered into a plea bargain with the State, pursuant to which

he pled guilty to a felony and pled true to an enhancement allegation. As part of the plea bargain,

Kirksey waived his right of appeal. The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Kirksey filed a notice of appeal. The clerk’s record,

which includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain agreement,

has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification
                                                                                     04-18-00602-CR


that shows the defendant has the right of appeal has not been made part of the record.” Id. See TEX.

R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order),

disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not

designated for publication).

       The court gave Kirksey notice that the appeal would be dismissed unless an amended trial

court certification showing he has the right to appeal were made part of the appellate record within

thirty days. Kirksey’s appointed appellate counsel filed a notice in this court, stating Kirksey

waived his right of appeal and that after reviewing the record, counsel found no right of appeal.

No amended certification has been filed. After reviewing the record and counsel’s notice, we agree

appellant does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005). We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-